UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No._) Filed by the Registrant [X]Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 AMERICAN BANCORP OF NEW JERSEY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 365 Broad Street, Bloomfield, NJ07003-2798(973) 748-3600Fax: (973) 748-2541 January 23, 2008 Dear Fellow Shareholder: On behalf of the Board of Directors and management of American Bancorp of New Jersey, Inc., we cordially invite you to attend the 2008 Annual Meeting of Shareholders.The meeting will be held at 8:30 a.m. local time, on February 26, 2008, at The Wilshire Grand Hotel, 350 Pleasant Valley Way, West Orange, New Jersey. The matters expected to be acted upon at the meeting are described in the attached proxy statement.In addition, we will report on our progress during the past year and entertain your questions and comments. We encourage you to attend the meeting in person.Whether or not you plan to attend please read the enclosed proxy statement and then complete, sign and date the enclosed proxy and return it in the accompanying postage paid return envelope provided as promptly as possible.Alternatively, you may vote via the internet or by telephone if the enclosed proxy card so indicates.Your prompt response will save us additional expense in soliciting proxies and will ensure that your shares are represented at the annual meeting. Your Board of Directors and management are committed to the continued success of American Bancorp of New Jersey, Inc. and the enhancement of your investment.As President, I want to express my appreciation for your confidence and support. Sincerely, /s/ Fred G. Kowal Fred G. Kowal President and Chief Operating Officer AMERICAN BANCORP OF NEW JERSEY, INC. 365 BROAD STREET BLOOMFIELD, NEW JERSEY 07003 (973) 748-3600 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on February 26, 2008 Notice is hereby given that the annual meeting of shareholders of American Bancorp of New Jersey, Inc. will be held at The Wilshire Grand Hotel, 350 Pleasant Valley Way, West Orange,New Jersey, on Tuesday, February 26, 2008, at 8:30 a.m. local time. A proxy card and a proxy statement for the annual meeting are enclosed. The annual meeting is for the purpose of considering and voting on the following proposals: Proposal 1. Election of two directors of American Bancorp of New Jersey, Inc. for four-year terms; and Proposal 2. Ratification of the appointment of Crowe Chizek and Company LLC, as American Bancorp of New Jersey Inc.'s independent auditors for the fiscalyear ending September 30, 2008. Shareholders also will transact such other business as may properly come before the annual meeting, or any adjournment or postponement thereof.As of the date of this notice, we are not aware of any other business to come before the annual meeting. The Board of Directors has fixed the close of business on January 7, 2008, as the record date for the annual meeting.This means that shareholders of record at the close of business on that date are entitled to receive notice of and to vote at the meeting and any adjournment thereof.To ensure that your shares are represented at the meeting, please take the time to vote by signing, dating and mailing the enclosed proxy card which is solicited on behalf of the Board of Directors.If internet or telephone voting is available to you, voting instructions are printed on the proxy card sent to you.The proxy will not be used if you attend and vote at the annual meeting in person.Regardless of the number of shares you own, your vote is very important.Please act today. BY ORDER OF THE BOARD OF DIRECTORS /s/ Richard M. Bzdek Richard M. Bzdek Secretary Bloomfield, New Jersey January 23, 2008 Important:The prompt return of proxies will save us the expense of further requests for proxies to ensure a quorum at the annual meeting.A pre-addressed envelope is enclosed for your convenience.No postage is required if mailed within the United States. AMERICAN BANCORP OF NEW JERSEY, INC. 365 BROAD STREET BLOOMFIELD, NEW JERSEY 07003 (973) 748-3600 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS To be held on February 26, 2008 American Bancorp of New Jersey, Inc.'s Board of Directors is using this proxy statement to solicit proxies from the holders of American Bancorp of New Jersey, Inc. common stock for use at our annual meeting of shareholders.We are first mailing this proxy statement and the enclosed form of proxy to our shareholders on or about January 23, 2008.Certain of the information provided herein relates to American Bank of New Jersey, a wholly owned subsidiary of American Bancorp of New Jersey, Inc.American Bank of New Jersey also may be referred to from time to time as the "Bank."References to "American Bancorp of New Jersey, Inc.," "Company," "we," "us" and "our" refer to American Bancorp of New Jersey, Inc. and, as the context requires, American Bank of New Jersey. INFORMATION ABOUT THE ANNUAL MEETING Time and Place of the Annual Meeting. Our annual meeting will be held as follows: Date: Tuesday, February 26, 2008 Time: 8:30 a.m., local time Place: The Wilshire Grand Hotel 350 Pleasant Valley Way West Orange, New Jersey 07052 Matters to be Considered at the Annual Meeting. At the meeting, shareholders of American Bancorp of New Jersey, Inc. are being asked to consider and vote upon the following proposals: Proposal 1. Election of two directors of American Bancorp of New Jersey, Inc. for four-year terms; and Proposal 2. Ratification of the appointment of Crowe Chizek and Company LLC, as American Bancorp of New Jersey, Inc.'s independent auditors for the fiscal year ending September 30, 2008. The shareholders will also transact any other business that may properly come before the annual meeting.As of the date of this proxy statement, we are not aware of any other business to be presented for consideration at the annual meeting other than the matters described in this proxy statement. Who is Entitled to Vote? We have fixed the close of business on January 7, 2008, as the record date for shareholders entitled to notice of and to vote at the American Bancorp of New Jersey, Inc. annual meeting.Only holders of record of American Bancorp of New Jersey, Inc. common stock on that record date are entitled to notice of and to vote at the annual meeting.You are entitled to one vote for each share of American Bancorp of New Jersey, Inc. common stock you own.On January 7, 2008, 11,509,716 shares of American Bancorp of New Jersey, Inc. common stock were outstanding and entitled to vote at the annual meeting. What if My Shares are Held in "Street Name" by a Broker? If you are the beneficial owner of shares held in "street name" by a broker, your broker, as the record holder of the shares, is required to vote the shares in accordance with your instructions.If you do not give instructions to your broker, your broker may nevertheless vote the shares with respect to "discretionary" items, but will not be permitted to vote your shares with respect to "non-discretionary" items, pursuant to current industry practice.In the case of non-discretionary items, the shares not voted will be treated as "broker non-votes."The proposals to elect directors and ratify auditors described in this proxy statement are considered "discretionary" items. How Will My Shares of Common Stock Held in the Employee Stock Ownership Plan be Voted? We maintain an employee stock ownership plan ("ESOP") that owns approximately 9.82% of American Bancorp of New Jersey, Inc. common stock.Employees of American Bancorp of New Jersey, Inc. and its subsidiaries, including American Bank of New Jersey, participate in the ESOP.Each ESOP participant instructs the trustee of the plan how to vote the shares of American Bancorp of New Jersey, Inc. common stock allocated to his or her account under the ESOP.If an ESOP participant properly executes the voting instruction card distributed by the ESOP trustee, the ESOP trustee will vote the participant's shares in accordance with the participant's instructions.Shares of American Bancorp of New Jersey, Inc. common stock held in the ESOP but not allocated to any participant's account, and allocated shares for which no voting instructions are received from participants, will be voted by the trustee as directed by the administrator of the ESOP. How Many Shares Must Be Present to Hold the Meeting? A quorum must be present at the meeting for any business to be conducted.The presence at the meeting, in person or by proxy, of at least a majority of the shares of American Bancorp of New Jersey, Inc. common stock entitled to vote at the annual meeting as of the record date will constitute a quorum.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting. What If a Quorum Is Not Present at the Meeting? If a quorum is not present at the scheduled time of the meeting, a majority of the shareholders present or represented by proxy may adjourn the meeting until a quorum is present.The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice will be given unless the adjourned meeting is set to be held after March 28, 2008.An adjournment will have no effect on the business that may be conducted at the meeting. 2 Vote Required to Approve Proposal 1: Election of Directors. Directors are elected by a plurality of the votes cast, in person or by proxy, at the annual meeting by holders of American Bancorp of New Jersey, Inc. common stock.Pursuant to our Certificate of Incorporation, shareholders are not permitted to cumulate their votes for the election of directors.Votes may be cast for or withheld from each nominee.Votes that are withheld and broker non-votes for a particular nominee will have the same effect as a vote against the nominee.Our Board of Directors unanimously recommends that you vote "FOR" the election of each of its director nominees. Vote Required to Approve Proposal 2: Ratification of the Appointment of Our Independent Auditors. Ratification of the appointment of Crowe Chizek and Company LLC, as our independent auditors for the fiscal year ending September 30, 2008, requires the affirmative vote of the majority of shares cast, in person or by proxy, at the annual meeting by holders of American Bancorp of New Jersey, Inc. common stock. Abstentions and broker non-votes on the proposal to ratify the appointment of Crowe Chizek and Company LLC as our independent auditors, will have the same effect as a vote against the proposal.Our Board of Directors unanimously recommends that you vote "FOR" the proposal to ratify Crowe Chizek and Company LLC as our independent auditors for the fiscal year ending September 30, 2008. How Do I Vote at the Annual Meeting? Proxies are solicited to provide all shareholders of record on the voting record date an opportunity to vote on matters scheduled for the annual meeting and described in these materials.Shares of American Bancorp of New Jersey, Inc. common stock can only be voted if the shareholder is present in person at the annual meeting or by proxy.To ensure your representation at the annual meeting, we recommend you vote by proxy even if you plan to attend the annual meeting.You can always change your vote at the meeting. Voting instructions are included on your proxy card.Shares of American Bancorp of New Jersey, Inc. common stock represented by properly executed proxies will be voted by the individuals named on the proxy card in accordance with the shareholder's instructions.Where properly executed proxies are returned to American Bancorp of New Jersey, Inc. with no specific instruction as how to vote at the annual meeting, the persons named in the proxy will vote the shares "FOR" the election of each of management's director nominees and "FOR" ratification of the appointment of Crowe Chizek and Company LLC, as our independent auditors, for the fiscal year ending September 30, 2008.Should any other matters be properly presented at the annual meeting for action, the persons named in the enclosed proxy and acting thereunder will have the discretion to vote on these matters in accordance with their best judgment.No other matters are currently expected by the Board of Directors to be properly presented at the Annual Meeting. You may receive more than one proxy card depending on how your shares are held.For example, you may hold some of your shares individually, some jointly with your spouse and some in trust for your children in which case you will receive three separate proxy cards to vote. May I Revoke My Proxy? You may revoke your proxy before it is voted by: § submitting a new proxy with a later date; § notifying the Corporate Secretary of American Bancorp of New Jersey, Inc. in writingbefore the annual meeting that you have revoked your proxy; or 3 § voting in person at the annual meeting. If you plan to attend the annual meeting and wish to vote in person, we will give you a ballot at the annual meeting.However, if your shares are held in the name of your broker, bank or other nominee, you must bring a validly executed proxy from the nominee indicating that you have the right to vote your shares. Proxy Solicitation Costs. We will pay the cost of soliciting proxies.In addition to this mailing, our directors, officers and employees may also solicit proxies personally, electronically or by telephone.We will also reimburse brokers and other nominees for their expenses in sending these materials to you and obtaining your voting instructions. BENEFICIAL OWNERSHIP OF COMPANY COMMON STOCK Beneficial Ownership of 5% or More Shareholders and Management. The following table sets forth, as of the January 7, 2008 voting record date, information regarding share ownership of: § those persons or entities (or groups of affiliated persons or entities) known by management to beneficially own more than five percent of American Bancorp of New Jersey, Inc.common stock other than directors and executive officers; § each director and director nominee of American Bancorp of New Jersey, Inc.; § each executive officer of American Bancorp of New Jersey, Inc. named in the SummaryCompensation Table appearing under "Executive Compensation" below; and § all current directors and executive officers of American Bancorp of New Jersey, Inc. as a group. The address of each of the beneficial owners, except where otherwise indicated, is the same address as American Bancorp of New Jersey, Inc.Beneficial ownership is determined in accordance with the rules of the Securities Exchange Commission.In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of common stock subject to outstanding options that are currently exercisable or exercisable within 60 days after January 7, 2008, are included in the number of shares beneficially owned by the person and are deemed outstanding for the purpose of calculating the person's percentage ownership.These shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person. 4 Number of SharesPercent of BeneficiallyCommon Stock Beneficial OwnersOwned(1)Outstanding Beneficial Owners of More Than 5% Other Than Directors and Named Executive Officers American Bank of New Jersey Bank Employee Stock Ownership Plan Trust (the "ESOP")(2)1,129,9009.82% Investors of America, Limited Partnership 135 North Meramec Clayton, Missouri 63105(3) 725,2006.30% Lawrence B. Seidman Seidman and Associates, LLC Seidman Investment Partnership, LP Seidman Investment Partnership II, LP Broad Park Investors, LLC Berggruen Holdings North America Ltd. LSBK06-08, LLC 100 Misty Lane Parsippany, New Jersey 07054(4) 823,5287.16% Directors and Named Executive Officers Robert A. Gaccione 0.96% Joseph Kliminski(7) 3.70% Fred G. Kowal164,414 1.42% H. Joseph North66,661 0.58% W. George Parker(9) 2.30% Vincent S. Rospond 1.79% James W. Ward, III 263,0282.28% Eric B. Heyer 1.40% Catherine M. Bringuier 1.28% All directors and executive officers as a group (9 persons)(5)(6) 15.23% (1) Except as otherwise noted in these footnotes, the nature of beneficial ownership for shares reported in this table is sole voting and investment power. (2) These shares are held in a suspense account and are allocated among participants annually on the basis of compensation as the ESOP debt is repaid.As of January 7, 2008, 131,509 shares had been allocated to ESOP participants with an additional 53,247 shares to be allocated effective of December 31, 2007 upon completion of the allocation for 2007 by the plan administrator. (3) As reported by Investors of America, Limited Partnership on a Schedule 13G dated April 5, 2007.Investors of America, Limited Partnership reported sole voting and dispositive power over all shares. 5 (4) As reported by Lawrence B. Seidman, Seidman and Associates, LLC, Seidman Investment Partnership, LP, Seidman Investment Partnership II, LP, Broad Park Investors, LLC, Berggruen Holdings North America Ltd. and LSBK06-08, LLC on a Schedule 13D dated July 20, 2007.Lawrence B. Seidman reported sole voting and dispositive power over 823,528 shares.Seidman and Associates, LLC reported sole voting and dispositive power over 208,113 shares.Seidman Investment Partnership, LP reported sole voting and dispositive power over 201,109 shares.Seidman Investment Partnership II, LP reported sole voting and dispositive power over 158,699 shares.Broad Park Investors, LLC reported sole voting and dispositive power over 127,858 shares.Bergguen Holdings North America Ltd. reported sole voting and dispositive power over 45,000 shares.LSBK06-08, LLC reported sole voting and dispositive power over 75,000 shares. (5) Includes shares of common stock held directly as well as by spouses or minor children, in trust and through other forms of indirect ownership. (6) Includes an aggregate of 434,057 shares underlying options exercisable or becoming exercisable within 60 days after January 7, 2008.As of January 7, 2008, each non-employee director had 30,137 options exercisable or becoming exercisable within 60 days after January 7, 2008.As of January 7, 2008, Officers Kliminski, Kowal, Heyer and Bringuier had 130,734, 35,613, 59,235 and 57,790 options, respectively, exercisable or becoming exercisable within 60 days of January 7, 2008. (7) The number of shares reported for Mr. Kliminski include 51,020 shares pledged as collateral for a margin loan. (8) Of the shares beneficially owned by Mr. Parker, 104,999 are held in an account pursuant to which they, along with other securities held in the account, may serve as collateral for a margin loan. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires American Bancorp of New Jersey, Inc.'s directors and executive officers, and persons who own more than 10% of American Bancorp of New Jersey, Inc.'s common stock to report their initial ownership of American Bancorp of New Jersey, Inc.'s common stock and any subsequent changes in that ownership to the SEC.Specific due dates for these reports have been established by the SEC and American Bancorp of New Jersey, Inc. is required to disclose in this proxy statement any late filings or failures to file. American Bancorp of New Jersey, Inc. believes, based solely on a review of the copies of reports furnished to us and written representations relative to the filing of certain forms, that all Section 16(a) filing requirements applicable to our executive officers, directors and greater than 10% beneficial owners were complied with during the fiscal year ended September 30, 2007. PROPOSAL 1 ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of seven members, following the retirement of Stanley Obal in August 2007.Mr. Obal had served as a director of the Bank since 1981.We appreciate his guidance and many years of dedicated service.Approximately one-fourth of the directors are elected annually to serve for a four-year period or until their respective successors are elected and qualified. The table below sets forth information regarding each director of American Bancorp of New Jersey, Inc. and each nominee for director, including his age, position on the board and term of office.The Board of Directors, acting on the recommendation of the Nominating Committee, has recommended and approved the nominations of Fred G. Kowal and Vincent S. Rospond to serve as directors, each for a period of four years to expire at the annual meeting of shareholders to be held in 2012.It is intended that the proxies solicited on behalf of the Board of Directors (other than proxies in which the authority to vote for a nominee is withheld) will be voted at the annual meeting “FOR” the election of both nominees as directors.Each nominee currently serves as a director of American Bancorp of New Jersey, Inc.Each nominee has consented to being named in this proxy statement and has agreed to serve if elected.If a nominee is unable to stand for election, the Board of Directors may either reduce the number of directors to be elected or select a substitute nominee.If a substitute nominee is selected, the proxy holders will vote your shares for the substitute nominee, unless you have withheld authority.At this time, we are not aware of any reason why a nominee might be unable to serveif elected.Except as disclosed in this proxy statement, there are no arrangements or understandings between any nominee and any other person pursuant to which the nominee was selected. 6 Name Age(1) Position(s) held with American Bancorp of New Jersey, Inc. Director Since Term to Expire Director Nominees Fred G. Kowal 55 President, Chief Operating Officer and Director 2005 2012 Vincent S. Rospond 75 Director 1981 2012 Directors Continuing in Office Joseph Kliminski 64 Chief Executive Officer and Director 1986 2009 H. Joseph North 75 Director 1991 2010 W. George Parker 82 Director 1967 2010 Robert A. Gaccione 66 Director 2003 2011 James H. Ward, III 58 Vice Chairman of the Board 1991 2011 (1)At January 7, 2008. Set forth below is a description of the business background and experience of each of the nominees for director and each director continuing in office of American Bancorp of New Jersey, Inc.All nominees and directors have held their present positions for at least five years unless otherwise indicated. Fred G. Kowal serves as President and Chief Operating Officer of the Company and the Bank and has been a member of the Board since 2005.He joined the Bank in March 2005.Mr. Kowal was previously Chairman and Chief Executive Officer of Warwick Community Bancorp, Inc. until its merger into Provident Bancorp, Inc. in October 2004.He joined Warwick Community Bancorp, Inc. in 1999 and also served as Chairman of the Board of Directors of The Warwick Savings Bank and as Chairman of the Board, President and Chief Executive Officer of The Towne Center Bank, a de novo commercial bank formed by Warwick Community Bancorp, Inc. in 1999.Prior to joining Warwick, he served as Senior Vice President of First Union National Bank, where he worked for 16 years, and as Senior Vice President of PNC Bank. Vincent S. Rospond has been a member of the Board since 1981.He is an attorney and the majority stockholder of the law firm of Rospond, Rospond & Conte, P.A. in Bloomfield, New Jersey. Rospond, Rospond & Conte serves as general counsel to the Bank.Mr. Rospond is the president and a trustee of United Way of Bloomfield, is a member and the former legal counsel of Bloomfield Chamber of Commerce, and was a member and the treasurer of North Jersey Manufacturer's & Businessmen Association.He is also a member of the Cornell Club of New Jersey, the Essex County Bar Association, the Newark Art Museum, the Bloomfield Music Federation and the New Jersey Bar Association. Joseph Kliminski serves as Chief Executive Officer of the Company and the Bank and has been a member of the Board since 1986.He has been employed by the Bank since 1967 and became President and Chief Executive Officer in 1987.In 2005, Mr. Fred Kowal replaced Mr. Kliminski as President. Mr. Kliminski is a member and past president of the Bloomfield Lions Club, was previously president of the Advisory Board to the Bloomfield Town Council, chairman emeritus of the Bloomfield Education Foundation, and former chairman of the Deborah Hospital Children of the World Golf Tournament. Mr. Kliminski also serves on the Executive Committee of the Bloomfield Center Alliance, and is a member and former president of the Board of Trustees of the Bloomfield Public Library.He is also a former member of the Board of Governors of the New Jersey League of Community Bankers and past president of the Essex County Savings League. 7 H. Joseph North has been a member of the Board since 1991. Mr. North retired in 1987 as Town Administrator of Bloomfield, New Jersey after 20 years of service as the municipality's Chief Administrative Officer.Mr. North began his service to the Town of Bloomfield in 1958 as Town Clerk where his duties included that of Corporation Secretary to the Municipality and Executive Secretary to the Planning Board and Zoning Board of Adjustment.Mr. North is a past president and a lifetime member of the New Jersey Municipal Management Association and is a former member of the International City Management Association.Mr. North is also a former president of the Bloomfield Lions Club, Bloomfield Fifth Quarter Club and Bloomfield Tennis Federation and a former member of the Board of Trustees of Bloomfield College. W. George Parker has been a member of the Board since 1967 and Chairman since 1990.Prior to becoming Chairman of American Bank of New Jersey, Mr. Parker served as Chairman of the Board and CEO of the Cook & Dunn Paint Corporation for 20 years, retiring in 1995.During his tenure at Cook & Dunn Paint Corporation, he served as Northeast Regional Vice President of the National Paint Coatings Assn. located in Washington, D.C.He also served as Chairman and CEO of Ur-Cryl Polymer Corp. and Thibaut & Walker, suppliers to the chemical industry, for 12 and 20 years, respectively, retiring in 2005.Mr. Parker was the principal of Adco Chemical Company, serving as Chairman and CEO and divested the Corporation in 2005.He is a Senior Managing Director of a private equity fund. Robert A. Gaccione has been a member of the Board since 2003.He has been a senior partner of the law firm of Gaccione, Pomaco & Malanga, P.C. in Belleville, New Jersey for thirty years.He is a former Federal Bureau of Investigation agent.Mr. Gaccione also serves as an Essex County Tax Board Commissioner.He served as a director of Franklin Community Bank, a commercial bank located in Nutley, New Jersey for three years.Mr. Gaccione is a member and the past president of the Belleville Rotary Club, is the president of the Clara Maass Foundation and is a member of the Belleville Foundation. James H. Ward, III has been a member of the Board since 1991 and Vice Chairman since 2003.From 1998 to 2000, he was the majority stockholder and Chief Operating Officer of Rylyn Group, which operated a restaurant in Indianapolis, Indiana.Prior to that, he was the majority stockholder and Chief Operating Officer of Ward and Company, an insurance agency in Springfield, New Jersey, where he was employed from 1968 to 1998.He is now a retired investor. Set forth below is a description of the business background and experience of each executive officer who is not also a director. Eric B. Heyer, age 45, has been the Bank’s Senior Vice President, Treasurer and Chief Financial Officer since 1997 and became Chief Financial Officer of the Company upon its formation in June 2003.Mr. Heyer has been employed by the Bank since 1993.He was previously the Chief Financial Officer of Monarch Savings Bank in Kearny, New Jersey, where he was employed from 1986 to 1993.Mr. Heyer is a member of the Financial Managers Society.He currently serves as the Chairman of the Stewardship &
